                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JARED LLOYD KRIEBEL,                               )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:18-cv-01090-PLC
                                                   )
TIMOTHY POOLE,                                     )
                                                   )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Jared Lloyd Kriebel for

leave to commence this civil action without prepayment of the required filing fee. (Docket No.

2). Having reviewed the motion and the financial affidavit submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an

initial partial filing fee of $2.07. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons

discussed below, the Court will order plaintiff to file an amended complaint.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of his motion to proceed in forma pauperis, plaintiff has submitted a certified

inmate account statement. (Docket No. 3). The certified inmate account statement shows an

average monthly deposit of $10.36. The Court will therefore assess an initial partial filing fee of

$2.07, which is 20 percent of plaintiff’s average monthly deposit.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. Determining whether a complaint states a plausible claim for relief is a context-

specific task that requires the reviewing court to draw upon judicial experience and common

sense. Id. at 679. The court must “accept as true the facts alleged, but not legal conclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree

Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but “does not accept as true any legal conclusion couched as a

factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”



                                                  2
means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be construed within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993) .

                                         The Complaint

       Plaintiff is currently an inmate at Potosi Correctional Center in Mineral Point, Missouri.

He has filed a document with the Court that has been construed as an action pursuant to 42

U.S.C. § 1983. The complaint is not on a Court-provided form.

       Plaintiff seeks relief from the “unprofessional conduct and reprisal misconducts that

Corrections Officer Timothy Poole continues to perform in his campaign of harassment.”

(Docket No. 1 at 1). He states that there is no logical or penological purpose in Officer Poole’s

conduct. Further, he states that Officer Poole’s “lack of professional conduct is becoming a

security risk to himself and other staff.” Plaintiff alleges that Officer Poole makes threatening

comments and tries to target searches in order to retaliate against offenders.

       On June 30, 2018, plaintiff claims that Officer Poole took his Tylenol and threw it in the

trash during a “reprisal cell search.” He also alleges that Officer Poole refuses to allow him to go




                                                 3
to the recreation cage. Further, he states that Officer Poole urinates in the shower stalls prior to

plaintiff using them.

        Attached to plaintiff’s complaint about Officer Poole is a letter addressed to plaintiff

from the Missouri Supreme Court. (Docket No. 1-1 at 1). Plaintiff has written on this letter,

turning it into what appears to be a state-court motion for post-conviction relief. In this apparent

motion, plaintiff seems to be arguing that his attorney was ineffective with regards to his guilty

plea in state court.

                                            Discussion

        As noted above, plaintiff’s allegations regarding Officer Poole has been construed as an

action pursuant to 42 U.S.C. § 1983. The reasons for this are twofold. First, plaintiff’s allegations

against Officer Poole lend themselves to a § 1983 action, as plaintiff is complaining about the

conditions of his confinement. Second, classifying this action as one falling under 28 U.S.C. §

2254 could deprive plaintiff of the opportunity for effective collateral review in the future,

because there are restrictions on the filing of a second or successive habeas petition. See 28

U.S.C. § 2244.

        Construed as a § 1983 action, plaintiff’s complaint is defective because it has not been

filed on a Court-provided form. See E.D. Mo. L.R. 45 - 2.06(A) (“All actions brought by pro se

plaintiffs or petitioners should be filed on Court-provided forms”). Because plaintiff is

proceeding pro se, he will be given the opportunity to amend his complaint according to the

instructions set forth below.

        Plaintiff should type or neatly print the amended complaint on the Court-provided form

that will be provided to him. In the “Caption” section of the Court-provided form, plaintiff




                                                 4
should clearly name each and every party he is intending to sue. See Fed. R. Civ. P. 10(a) (“The

title of the complaint must name all the parties”).

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing the

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant. It is important that plaintiff establish the responsibility of each separate

defendant for harming him. That is, for each defendant, plaintiff must allege facts showing how

that particular defendant’s acts or omissions violated his constitutional rights. The Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849

F.3d 400, 404 (8th Cir. 2017).

       Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. Plaintiff is warned that the filing of an amended complaint

completely replaces the original complaint. This means that claims that are not re-alleged in the

amended complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees



                                                  5
Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an amended complaint

supercedes an original complaint and renders the original complaint without legal effect”). If

plaintiff fails to file an amended complaint on a Court-provided form within thirty days in

accordance with the instructions set forth herein, the Court will dismiss this action without

prejudice and without further notice to plaintiff.

       Plaintiff has attached documents to his complaint that appear to be in the nature of a

motion for post-conviction relief, in which he complains of ineffective assistance of counsel with

regards to his guilty plea. In general, a state prisoner’s challenge to the validity of his

confinement or to matters affecting its duration falls within the province of habeas corpus, and

therefore must be brought pursuant to 28 U.S.C. § 2254. See Preiser v. Rodriguez, 411 U.S. 475,

500 (1973) (holding “that when a state prisoner is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is entitled to immediate

release or a speedier release from that imprisonment, his sole remedy is a writ of habeas

corpus”). The Court will not allow plaintiff to proceed simultaneously under both § 1983 and §

2254. Therefore, if plaintiff wishes to bring an action under 28 U.S.C. § 2254, plaintiff should

file a separate action on a Court-provided form that the Clerk of Court will be directed to

provide.

                                   Motion to Appoint Counsel

        Plaintiff has filed a motion to appoint counsel. (Docket No. 4). “In civil cases, there is no

constitutional or statutory right to appointed counsel.” Ward v. Smith, 721 F.3d 940, 942 (8th Cir.

2013). A district court may appoint counsel in a civil case if the court is “convinced that an

indigent plaintiff has stated a non-frivolous claim…and where the nature of the litigation is such

that plaintiff as well as the court will benefit from the assistance of counsel.” Patterson v. Kelley,



                                                     6
902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint counsel for an indigent

litigant, the Court considers relevant factors such as the complexity of the case, the ability of the

pro se litigant to investigate the facts, the existence of conflicting testimony, and the ability of

the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th

Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present

his claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to

be unduly complex. The Court will entertain future motions for appointment of counsel as the

case progresses.

  Motion to Order Missouri Department of Corrections to Return Movant to Crossroads
                                 Correctional Center

       Plaintiff has filed a motion to return him to the Crossroads Correctional Center. (Docket

No. 6). He purports to file this motion pursuant to the Habeas Corpus Relief Act. This motion

names Missouri Department of Corrections directors Anne Precythe and Alana Boyles as

“respondents.”

       As noted above, plaintiff’s letter of complaint regarding Correctional Officer Poole has

been construed as an action pursuant to 42 U.S.C. § 1983. Plaintiff’s motion to return to

Crossroads Correctional Center names entirely different parties, is styled as an action for habeas

corpus relief, and is factually unrelated to his complaint against defendant Poole. The Court, as

previously noted, will not allow plaintiff to proceed simultaneously under two different statutes,

with different parties. If plaintiff wishes to bring an action against the directors of the Missouri

Department of Corrections, he must file a separate action. Therefore, his motion is denied.

       Accordingly,

                                                  7
       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $2.07

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) the statement that the remittance is for

an original proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 4)

is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiff’s motion to order the Missouri Department

of Corrections to return him to Crossroads Correctional Center (Docket No. 6) is DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a form

petition for filing a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254. If plaintiff wishes to

file a petition pursuant to § 2254, he must file it as a separate action.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s prisoner civil rights form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided civil rights form, in accordance with the instructions set forth above, within

thirty (30) days from the date of this order.

       Plaintiff’s failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.




                                                  8
       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review the amended complaint pursuant to 28 U.S.C. § 1915.



                                                  PATRICIA L. COHEN
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of November, 2018




                                              9
